Citation Nr: 9909342	
Decision Date: 04/02/99    Archive Date: 04/16/99

DOCKET NO.  95-29 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
cervical strain.

2.  Entitlement to a compensable rating for right 
epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1984 to 
September 1990.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating action of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a 10 percent rating for cervical 
muscle strain; granted service connection and assigned a 10 
percent rating for mechanical low back pain; and granted 
service connection and assigned a noncompensable rating for 
right epididymitis.  In May 1997 the Board remanded the case 
for further development.

By a September 1997 rating action, the RO granted a 20 
percent rating for the cervical strain and a 40 percent 
rating for low back strain.  The case was returned to the 
Board in February 1998, at which time it was noted that, 
although the RO had indicated that the appeal with respect to 
the issues of increased ratings for the cervical strain and 
mechanical low back pain was withdrawn, a rating decision 
issued subsequent to a notice of disagreement which grants 
less than the maximum available rating does not "abrogate the 
pending appeal." AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Consequently, the issues of increased ratings for the 
cervical and low back disabilities remained in appellate 
status.  

In the February 1998 remand, the Board observed that the 
veteran had been assigned the maximum schedular evaluation 
for lumbosacral strain and instructed the RO to have the 
veteran clarify whether he sought an extraschedular rating 
for that disability.  The RO was also to inform the veteran 
that if he was satisfied with the assigned ratings, he should 
so indicate; otherwise, the claims would proceed.  In a March 
1998 response to an inquiry from the RO, the veteran 
indicated that he would not pursue an extraschedular rating 
for low back strain; he did not make any comment regarding 
the cervical strain.  As such, the Board finds that the 
appeal regarding the low back strain has been satisfied; 
however, the issue regarding the rating for cervical strain 
is still before the Board.  

In a recent decision, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (hereinafter, "the Court") stressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  Thus, the Board has framed the issues 
regarding the cervical strain and right epididymitis as 
stated on the title page.


REMAND

The veteran claims that his cervical strain and right 
epididymitis are more severe than the current ratings, 
assigned following the initial grant of service connection in 
the rating action on appeal, indicate.  The Board notes that 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-"staged" ratings.  See Fenderson, supra. 

In the February 1998 remand, the Board noted that questions 
raised in the May 1997 remand regarding the cervical strain 
had not been addressed on July 1997 VA examination.  It was 
contemplated that an examination conducted after the February 
1998 remand would provide sufficient information to rate the 
veteran's disability.  Unfortunately, the RO did not 
undertake the requested development.  

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Where the remand orders of 
the Board are not complied with, the Board itself errs in 
failing to insure compliance.  Hence, the Board finds that 
the case is not ready for appellate review and must be 
remanded for further development. 

The Board notes that any examination of musculoskeletal 
disability done for rating purposes must include certain 
findings and conclusions that have heretofore been overlooked 
in VA examinations of record, specifically consideration of 
all factors identified in 38 C.F.R. §§ 4.40, 4.45.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Additionally, because the 
Diagnostic Code used to rate the veteran's cervical spine 
disability considers limitation of motion, any examination 
for rating purposes must be expressed in terms of the degree 
of additional range-of-motion loss due to any pain on use, 
incoordination, weakness, fatigability, or pain during flare-
ups.  DeLuca, supra.  

Accordingly, the examination ordered on remand should include 
medical determinations on whether the cervical spine exhibits 
pain with use, weakened movement, excess fatigability, 
incoordination, or any other functionally disabling symptom.  
Additionally, and most importantly, these determinations 
should be expressed in terms of additional range-of-motion 
loss beyond that already demonstrated clinically.  In other 
words, any functional loss found, such as the pain complained 
of by the veteran, must be quantified as additional loss of 
motion.  DeLuca, supra. 

Regarding right epididymitis, the medical evidence of record 
includes the veteran's complaints of right testicular pain 
and diagnoses of right epididymitis and right orchialgia.  
The report of a February 1994 VA examination included the 
diagnostic impression of right orchialgia, possibly on the 
basis of epididymitis.  In the July 1994 rating action 
granting service connection, the veteran's disability was 
rated by analogy to complete atrophy of the testis and 
assigned a noncompensable evaluation under the provisions of 
38 C.F.R. § 4.115a, Diagnostic Code 7523 (1993).

The criteria for evaluating diseases of the genitourinary 
system were changed, effective February 17, 1994.  The Court 
has held that "where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant generally 
applies."  White v. Derwinski, 1 Vet. App. 519, 521 (1991).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  To 
avoid any prejudice to the veteran, prior to appellate review 
this claim must be initially considered by the RO under the 
provisions of the "new" 38 C.F.R. §§  4.115a, 4.115b, as well 
as under the provisions in effect when the veteran's claim 
was filed,.  Bernard v.  Brown, 4 Vet. App. 384 (1993).  
Moreover, the Board notes that Diagnostic Code 8530, 
paralysis of the ilio-inguinal nerve may be for 
consideration.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following:

1.  The RO should obtain from the veteran 
the names and addresses of all medical 
care providers who treated him for his 
neck disorder since 1997, then obtain 
copies of all records from the identified 
treatment sources.

2.  The veteran should be afforded a VA 
examination to determine the extent of 
disabling manifestations of his service-
connected cervical strain.  Findings that 
take into account all functional 
impairments identified in 38 C.F.R. 
§§ 4.40, 4.45, including pain on use, 
incoordination, weakness, fatigability, 
abnormal movements, etc. should be 
included.  Any functional impairment 
identified should be expressed in terms 
of additional range-of-motion loss beyond 
that clinically demonstrated.  See 
DeLuca, supra.  It should be specifically 
noted whether the limitation of motion of 
the cervical spine is moderate or severe, 
as considered by the provisions of 
Diagnostic Code 5290.  Finally, the 
examiner should express an opinion as to 
whether pain could significantly limit 
functional ability during flare-ups or 
when the neck is used repeatedly over a 
period of time.  If so, the extent of 
further impairment during such flare-ups 
should be quantified, if possible.  The 
examiner should review the claims folder, 
including this REMAND, and perform all 
tests and studies necessary to address 
the extent of functional impairment due 
the veteran's neck disability.  All 
findings, opinions and bases therefor 
should be set forth in detail.  

3.  After the development requested above 
is completed, the RO should again review 
the veteran's claims, to include 
consideration of possible assignment of 
staged ratings for the disabilities at 
issue and evaluation of the right 
epididymitis under both the old and new 
criteria pertaining to genitourinary 
dysfunctions and any other applicable 
criteria.  If either benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 6 -


